Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-22-00711-CV

                                   IN RE Julian CARRION, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 7, 2022

MOTION TO DISMISS AS MOOT GRANTED; PETITION FOR WRIT OF MANDAMUS
DISMISSED AS MOOT

           Relator has filed an unopposed motion to dismiss his petition for a writ of mandamus as

moot. The motion states the parties have reached a settlement agreement, which will result in

relator’s dismissal from the underlying cause. The motion is granted. Relator’s petition for a writ

of mandamus is dismissed as moot.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2021-CI-05288, styled Carla Mulder v. Julian Carrion and Crestbrook
Insurance Company d/b/a Nationwide Private Client, pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.